People v Farrow (2017 NY Slip Op 06005)





People v Farrow


2017 NY Slip Op 06005


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

107907

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJOSEPH M. FARROW, Appellant.

Calendar Date: June 12, 2017

Before: Garry, J.P., Egan Jr., Mulvey, Aarons and Rumsey, JJ.


John R. Trice, Elmira, for appellant.
Kirk O. Martin, District Attorney, Owego (Cheryl Mancini of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Tioga County (Keene, J.), rendered August 17, 2015, convicting defendant upon his plea of guilty of the crimes of attempted criminal sale of a controlled substance in the third degree (two counts).
Defendant pleaded guilty to two counts of a reduced charge of attempted criminal sale of a controlled substance in the third degree in satisfaction of two accusatory instruments. Defendant was sentenced as a second felony offender to consecutive prison terms of five years followed by two years of postrelease supervision. Defendant appeals.
Defendant's sole contention on appeal is that the sentence imposed is harsh and excessive. We disagree. Defendant has an extensive criminal history, committed one of the instant felonies while released on bail and received a favorable plea resolution.
As such, we find no extraordinary circumstances or abuse of discretion warranting a reduction of the agreed-upon sentence in the interest of justice (see People v Godfrey, 148 AD3d 1364, 1364 [2017]; People v Shaw, 51 AD3d 1062, 1063 [2008], lv denied 10 NY3d 964 [2008]).
Garry, J.P., Egan Jr., Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed.